         Case 1:21-cr-00114-TJK Document 11-1 Filed 03/17/21 Page 1 of 3




                                                        U.S. Department of Justice

                                                        CHANNING D. PHILLIPS
                                                        Acting United States Attorney

                                                        District of Columbia


                                                        Judiciary Center
                                                        555 Fourth St., N.W.
                                                        Washington, D.C. 20530


                                                      March 17, 2021

Ubong Akpan
Assistant Federal Public Defender
VIA E-mail

       Re:      United States v. Kevin Strong
                Case No. 21-cr-114-TJK

Dear Counsel:

       This is to memorialize the following initial discovery sent you on March 1, 2021:
       U_Interviw_of_Kevin_Strong: the agent’s report of your client’s interview in California.

       A second email with discovery was sent you on March 14, 2021, consisting of:

        “Signed_photos_16JAN21”: a file with the photos your client identified during his
interview entitled
        Serial 17_1A_0014_001, which is the receipt to your client for the QAnon flag taken
from his storage unit. Also part of this file is his written permission to search the unit and his
statement that he gave the key to the officers to open the unit.
        Serials 17_1A_0014_002 through _007 are the diagram, evidence collection log,
administrative worksheet, sign in log, log with names of which agent(s) searched which rooms,
and the photo log, which is concluded in Serial 18_1A_0015_001.
        Serial 26_1A_0021_001 is the return on the search warrant.

        You and I have also had several emails about releasing the sole computer taken from
your client’s uncle’s home, where Mr. Strong was staying at the time the search warrant was
executed. That computer, as I emailed you, is the property of the FAA, and will be returned only
to that agency.

       Your client emailed the agent directly about obtaining his cell phone back, and I sent that
email to you with the email, noting the agent did not respond. You and I have had no emails
about his cellular telephone or its return.
         Case 1:21-cr-00114-TJK Document 11-1 Filed 03/17/21 Page 2 of 3




        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       Additional materials will be provided after the entry of a Protective Order in this case.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.



                                                      Sincerely,

                                                      /s/ Mona Lee M. Furst
                                                      Mona Lee M. Furst
                                                      Assistant United States Attorney



                                                 2
        Case 1:21-cr-00114-TJK Document 11-1 Filed 03/17/21 Page 3 of 3




Enclosure(s)
cc:




                                       3
